DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on September 27th 2021 has been entered.

3.	According to paper filed September 27th 2021, claims 1-20 are pending for examination with an August 29, 2011 priority date under 35 USC §120 & 35 USC §119(e).
	By way of the present Amendment, claims 1-4, 8-9, and 12-20 are amended. Claim 5 is previously canceled and no claim is added.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. §103(c) and potential pre-AIA  35 U.S.C. §102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. §103(a).
7.	Claims 1, 12, and 17 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Tran et al. (US 8,626,530), hereinafter Tran, and Ang et al. (US 2003/0030656), hereinafter Ang, and further in view of Brown (US 2002/0138620), hereinafter Brown.
Claim 1
“causing presentation of a page having a plurality of product categories from which the user at the mobile device may navigate to search for a product of interest” Tran col.14 lines 7-9 discloses “the user could alternatively enter the express refill system 100 by navigating from the landing web page 250 to the pharmacy web page 290”,
Products like “healthcare products” “rehabilitative products” and so on are spelled out in Tran col.9 lines 52-67;
	Ang [0063] discloses “an item 740 in the tertiary category, … which includes yet another subcategory of items” and Ang claim 5 recites “the hierarchical data is organized into a plurality of categories in hierarchical form”;
“receiving a first touch input via a touchscreen of the mobile device, the first touch input indicating a selection of a product category from the plurality of product categories” Ang [0036] discloses “the display 305 may be a touchscreen display adapted to receive user inputs through a tap on the screen” and [0063] discloses “an item 740 in the tertiary category, … which includes yet another subcategory of items. Finally, the hierarchy may exhausted in that an item in the final category may be selected”;

“based on the selected product category, determining, using a processor of a machine, a plurality of product subcategories of the selected product category and a plurality of products within the selected product category” Ang [0063] discloses “an item 740 in the tertiary category, … which includes yet another subcategory of items. Finally, the hierarchy may exhausted in that an item in the final category may be selected”;

“each product of the plurality of products indicating either a good or service within the select product category available for transaction” Ang [0063] discloses “an item 740 in the tertiary category, … which includes yet another subcategory of items. Finally, the hierarchy may exhausted in that an item in the final category may be selected”;

“responsive to the first touch input, causing presentation of a user interface on the mobile device that presents the selected product category, the plurality of product subcategories, and the plurality of products within the selected product category” Ang [0065] discloses “hyperlinked items in the hierarchy tree displayed in the main window 815, … A ‘+’ sign indicates an item is hyperlinked to a set of records or new subcategory, which may be expanded, or shown, when tapped. While a ‘-‘ sign indicates that such subcategory is already displayed and may be contracted, or hidden, when selected”;

“receiving a second touch input via the touchscreen of the mobile device, the second touch input indicating a selection of a product subcategory from the plurality of product subcategories” Ang [0036] discloses “the display 305 may be a touchscreen display adapted to receive user inputs through a tap on the screen” and [0063] discloses “an item 740 in the tertiary category, … which includes yet another subcategory of items. Finally, the hierarchy may exhausted in that an item in the final category may be selected”;

“based on the selected product subcategory, determining a further set of product subcategories of the selected product subcategory and a plurality of products within the selected product subcategory” Ang [0063] discloses “an item 740 in the tertiary category, … which includes yet another subcategory of items. Finally, the hierarchy may exhausted in that an item in the final category may be selected”;

“each product of the plurality of products indicating either a good or service within the selected product subcategory available for transaction” Ang [0063] discloses “an item 740 in the tertiary category, … which includes yet another subcategory of items. Finally, the hierarchy may exhausted in that an item in the final category may be selected”;

“responsive to the second touch input, causing presentation of the selected product subcategory, the further set of product subcategories of the selected product subcategory, and the plurality of products within the selected product subcategory” Ang [0065] discloses “hyperlinked items in the hierarchy tree displayed in the main window 815, … A ‘+’ sign indicates an item is hyperlinked to a set of records or new subcategory, which may be expanded, or shown, when tapped. While a ‘-‘ sign indicates that such subcategory is already displayed and may be contracted, or hidden, when selected”.

Tran, Ang, and Brown disclose analogous art. However, Tran does not spell out the “category” and “customization” of a landing page as recited above. They are disclosed in Ang and Brown respectively. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Ang and Brown into Tran to enhance its category selection functions.

Claims 12 & 17
Claims 12 and 17 are each rejected for the rationale given for claim 1.
8.	Claim 2 is rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Tran et al. (US 8,626,530), hereinafter Tran, and Ang et al. (US 2003/0030656), hereinafter Ang, in view of Brown (US 2002/0138620), hereinafter Brown, and further in view of Cox et al. (US 2014/0227964), hereinafter Cox.
Claim 2
“wherein the page further includes user specific information, the user specific information comprises alerts and status for previously selected product of interest” Cox [0041] discloses “Promo Pass alert metadata may be transmitted via Satellite, synchronized with an audio announcement about the program, triggering an option in the Product user interface for the user to indicate their interest in the program … Once a Promo Pass is selected, the Product may monitor for the availability of the program in the system on-demand repository”.

Tran, Ang, Brown, and Cox disclose analogous art. However, Tran does not spell out the “alert” and “status” of a selected product. They are disclosed in Cox. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Cox into Tran to enhance its category selection functions.

9.	Claims 3, 6-8, 11, 13, 15-16, and 18-19 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Tran et al. (US 8,626,530), hereinafter Tran, and Ang et al. (US 2003/0030656), hereinafter Ang, and Brown (US 2002/0138620), hereinafter Brown, and further in view of Jitkoff et al. (US 2012/0131441), hereinafter Jitkoff.
Claim 3
“receiving at least one further touch input applied to the user interface that is presenting the selected product category, the plurality of subcategories, and the plurality of products available within the selected product category that causes the user interface to be adjusted” Jitkoff [0054] discloses “common applications are also represented by icons in the column, and a user may be permitted to add or remove such icons as they see fit;

“causing the adjusted user interface to be displayed on the touchscreen of the mobile device” Tran col.7 lines 36-39 discloses “a plurality of web-enabled devices through which a user 204 may initiate and interact with the express refill system 100. The web enabled devices may include, by way of example, a smartphone 206, a web-enabled cell phone 208”.

Tran, Tonnison, and , Brown, and Jitkoff disclose analogous art. However, Tran does not spell out the “adjusted user interface” as recited above. It is disclosed in Jitkoff. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Jitkoff into Tran to enhance its category selection functions.

Claim 6
“wherein the further set of subcategories is displayed horizontally on a text bar that includes the selected product category and selected product subcategory” Jitkoff [0032] discloses “a tab 106, a favicon 106A on the tab, and a page title 106B on the tab, and an information bar 104”.

Claim 7
“wherein the plurality of subcategories and the further set of product subcategories are displayed within a plurality of text bars below a category bar, whereby each successive text bar of the plurality of text bars represents a lower product subcategory within a category tree” Jitkoff [0032] discloses “a tab 106, a favicon 106A on the tab, and a page title 106B on the tab, and an information bar 104”.

Claim 8
“wherein the at least one further touch input comprises a selection of a slideshow button, the causing the adjusted user interface to be displayed comprising causing display of a slideshow whereby each slide includes a product indicating the product available for purchase” Jitkoff [0045] discloses “slide show”.
Claim 11
“wherein the at least one further touch input comprises a selection of a watch icon displayed in association with the product of interest, the method further comprising adding the product of interest to a watch list of product that the user is watching” Jitkoff [0054] discloses “common applications are also represented by icons in the column, and a user may be permitted to add or remove such icons as they see fit”;
adding an item to a watch list represented by a watch icon is considered for a feature of “adding item(s) to a list", the icon image, i.e., a watch, itself does not carry any patentable weight.

Claims 13 & 15-16
Claims 13 and 14-16 are rejected for the rationale given for claims 3, 5, and 7 respectively.

Claims 18-19
Claims 18 and 19 are rejected for the rationale given for claims 13 and 8 respectively.

10.	Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Tran et al. (US 8,626,530), hereinafter Tran, and Ang et al. (US 2003/0030656), hereinafter Ang, and Brown (US 2002/0138620), hereinafter Brown, and Jitkoff et al. (US 2012/0131441), hereinafter Jitkoff, and further in view of Melton et al. (US 2007/0162298), hereinafter Melton.
Claim 4 
“wherein the at least one further touch input comprises a slider bar input and the causing the adjusted user interface to be displayed comprises: reducing a number of products displayed on the touchscreen; enlarging a display of one or more products remaining on the touchscreen after the reducing; and providing additional information on the enlarged display of the one or more products” Melton [0192] discloses “the user can use the slider bar to scale the level of consideration given to the category of information associated with the slider bar”.

Tran, Ang, Brown, Jitkoff, and Melton disclose analogous art. However, Tran does not spell out the “slide bar” as recited above. It is disclosed in Melton. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Melton into Tran to enhance its category selection functions.

Claim 14
Claim 14 is rejected for the rationale given for claim 4.

11.	Claims 9 and 20 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Tran et al. (US 8,626,530), hereinafter Tran, and Ang et al. (US 2003/0030656), hereinafter Ang, and Brown (US 2002/0138620), hereinafter Brown, and Jitkoff et al. (US 2012/0131441), hereinafter Jitkoff, and further in view of Gaffney et al. (US 2010/0077344), hereinafter Gaffney.
Claim 9
“wherein the at least one further touch input comprises a selection of a product, the causing the adjusted user interface to be displayed comprising causing display of a pop-up window comprising an enlarged image of the product in response to the selection of the product” Gaffney [0010] discloses “a small popup window to show static information related to the grid. These popup windows have been known to display thumbnail images or previews of page”; the “popup window” provides enlarged image of items for selection.

Tran, Ang, Brown, Jitkoff, and Gaffney disclose analogous art. However, Tran does not spell out the “pop-up window” as recited above. It is disclosed in Gaffney. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Gaffney into Tran to enhance its category selection display functions.

Claim 20
Claim 20 is rejected for the rationale given for claim 9.

12.	Claim 10 is rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Tran et al. (US 8,626,530), hereinafter Tran, and Ang et al. (US 2003/0030656), hereinafter Ang, and Brown (US 2002/0138620), hereinafter Brown, and Jitkoff et al. (US 2012/0131441), hereinafter Jitkoff, and Gaffney et al. (US 2010/0077344), hereinafter Gaffney, and further in view of Sloan et al. (US 2005/0091140), hereinafter Sloan.
Claim 10
“wherein the at least one further touch input comprises a selection of a seller badge icon displayed in
association with a product, the causing the adjusted user interface to be displayed comprising causing a display of seller information including a seller rating to be presented in a pop-up window in response to the selection of the seller badge” Gaffney [0010] discloses “a small popup window to show static information related to the grid. These popup windows have been known to display thumbnail images or previews of page”; the “seller badge” as claim is an icon image, i.e., thumbnail, representing the seller; and
	Sloan [0023] discloses “item quality rating; seller data; seller code; seller description”.

Tran, Ang, Brown, Jitkoff, Gaffney, and Sloan disclose analogous art. However, Tran does not spell out the “seller rating” as recited above. It is disclosed in Sloan. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Sloan into Tran to enhance its seller and product information displaying functions.

Response to Arguments
13.	Applicant's arguments filed September 27th 2021 have been fully considered but they are not persuasive.
	Tran
	Applicant argues that “Tran relates to providing a refill interface and service which allow a customer to order refills of one or more prescription medications.” Said argument is not persuasive because the refill prescription medications interface is a “page” as claimed, and the medications are “products” as claimed. Either “items” “products” or even “objects” is construed and cited as a subject displayed for the view and selection of end users.

	Ang
	Applicant argues that “Ang fails to explicitly teach or suggest determining, based on the selected product subcategory, determining a further set of product subcategory and a plurality of products within the selected product category. The term ‘product’ has a distinct meaning in terms of functionality from a product category and/or a product subcategory.” Said argument is not persuasive because the “distinct meaning in terms of functionality” from a product category and/or a product subcategory is unclear.
	The “category” and “subcategory” are specifically spelled out in Ang. Although category of “items” is disclosed instead of category of “products”, as discussed above, items or products are displayed subject on an interface page; in other words, items and products are all the same.
	Application did not submit arguments for the Brown, Jitkoff, Melton, Gaffney, and Sloan references.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175